899 F.2d 1227
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.The HOPI TRIBE, Plaintiff-Appellee,v.The UNITED STATES, Defendant-Appellant.
Nos. 89-1610 to 89-1612.
United States Court of Appeals, Federal Circuit.
Feb. 27, 1990.

Before MARKEY, Chief Judge, and RICH and MICHEL, Circuit Judges.

ORDER

1
The United States seeks review of Claims Court Order No. 319-84L.


2
Appellant lacks standing because it seeks an advisory opinion on "holdings" that it says "are potentially adverse to the interests of the United States in future litigation with the Hopi."   Aetna Life Ins. Co. v. Haworth, 300 U.S. 227, 241 (1937).  Further, the order merely dismissed the complaint without prejudice.  See 9 J. Moore, B. Ward, and J. Lucas, Moore's Federal Practice p 110.13 (2d ed. 1989).


3
IT IS ORDERED THAT:  The appeals are dismissed.